                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                STATESVILLE DIVISION
                                 5:17-cv-195-MOC-DCK

JAMES EDWARD MCCONNELL              )
and wife KIM MCCONNELL,             )
                                    )
             Plaintiffs,            )
                                    )
vs.                                 )
                                    )
                                    )                        ORDER
                                    )
WATAUGA COUNTY NORTH                )
CAROLINA, directly and vicariously  )
acting as: THE WATAUGA COUNTY )
DEPARTMENT OF SOCIAL                )
SERVICES, et al.,                   )
                                    )
             Defendants.            )
____________________________________)

       THIS MATTER is before the Court on Defendants’ Motion for Taxation of Costs. (Doc.

No. 99).

       The Court will hold the pending motion in abeyance until the Fourth Circuit Court of

Appeals rules on Plaintiffs’ pending petition for rehearing and rehearing en banc in this matter.

       IT IS SO ORDERED.



 Signed: March 4, 2020




                                                 1
